DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/22/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. 20140141795) and further in view of Baker, Jr. (U.S. 20200286355)
For claim 1, Abraham et al. disclose a method of triggering a notification using a tracking device, comprising: 
detecting motion using a motion sensor of the tracking device (at least [0026].  The sensor module 240 detects a motion of the device. Device motion is occasionally monitored by a sensor hub to determine if the motion exceeds a predetermined threshold. Once the detected motion exceeds the predetermined threshold, the sensor hub instructs the Wi-Fi module 230 to perform a scan); 
determining that the detected motion meets a motion threshold (at least [0026].   The sensor module 240 detects a motion of the device. Device motion is occasionally monitored by a sensor hub to determine if the motion exceeds a predetermined threshold. Once the detected motion exceeds the predetermined threshold, the sensor hub instructs the Wi-Fi module 230 to perform a scan.); 
in response to the determination that the detected motion meets a motion threshold: detecting one or more wireless access points in proximity to the tracking device (at least [0027]. Once the scan instruction is received, the Wi-Fi module 230 performs a scan of the immediate environment in order to detect nearby wireless access point, and thereby acquires a listing a nearby wireless access points. The Wi-Fi module 230 compares the acquired access point listing to a stored history or database to determine an estimation of whether the device has entered/exited any of the regions.);
determining that the one or more wireless access points do not correspond to a recognized wireless access point (at least [0042]-[0043].  When the access point comparison module 430 determines that the detected access point information no longer matches stored access point information, the access point comparison module 430 determines that the device 200 is in motion and/or has left a designated region.); and 
in accordance with the determination that the one or more detected wireless access points do not correspond to a recognized wireless access point, triggering a notification (at least [0042]-[0043].  When the access point comparison module 430 determines that the detected access point information no longer matches stored access point information, the access point comparison module 430 determines that the device 200 is in motion and/or has left a designated region. Once the access point comparison module 430 makes this determination, the access point comparison module forwards a notification signal to the GNSS module 220.)  However, Abraham et al. do not disclose a security alert.
In the same field of endeavor, Baker, Jr. disclose a security alert (at least [0002].   Geofence is a virtual perimeter for a real-world geographical area that is widely used in location-based services. In other words, geofence can be predefined boundaries (such as school zones and/or neighborhood boundaries) that allows an individual to trigger an alert to multiple users when the individual may enter and/or exit the geofence. For instance, Geofencing is used with child location services that can notify parents if a child leaves a designated area.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Abraham et al. taught by Baker, Jr. for purpose of notifying parents if a child leaves a designated area.
For claim 2, the combination of Abraham et al. and Baker, Jr. disclose the method of claim 1.  Abraham et al. disclose in accordance with the determination that the one or more detected wireless access points do not correspond to a recognized wireless access point, determining a location of the tracking device (at least [0042]-[0043].  when the access point comparison module 430 determines that the detected access point information no longer matches stored access point information, the access point comparison module 430 determines that the device 200 is in motion and/or has left a designated region.); wherein the triggering of the security alert is further in accordance with the location of the tracking device (at least [0042]-[0043].  Once the access point comparison module 430 makes this determination, the access point comparison module forwards a notification signal to the GNSS module 220.  On the other hand, Baker, Jr. discloses the security alert (at least [0002].   Geofence is a virtual perimeter for a real-world geographical area that is widely used in location-based services. In other words, geofence can be predefined boundaries (such as school zones and/or neighborhood boundaries) that allows an individual to trigger an alert to multiple users when the individual may enter and/or exit the geofence. For instance, Geofencing is used with child location services that can notify parents if a child leaves a designated area.) 
For claim 4, the combination of Abraham et al. and Baker, Jr. disclose the method of claim 1.  Abraham et al. disclose wherein determining that the detected motion meets a motion threshold comprises determining that (i) the detected motion is at least a predetermined amount of motion, and/or (ii) the detected motion is detected for at least a predetermined amount of time (at least [0026].   sensor module 240 detects a motion of the device. Device motion is occasionally monitored by a sensor hub to determine if the motion exceeds a predetermined threshold.)
For claim 9, the combination of Abraham et al. and Baker, Jr. disclose the method of claim 1.  Abraham et al. disclose detecting subsequent motion using the motion sensor of the tracking device; determining that the subsequent motion meets the motion threshold; in response to the determination that the subsequent motion meets the motion threshold: detecting one or more wireless access points in proximity to the tracking device; determining that at least one of the one or more wireless access points corresponds to a recognized wireless access point; and in accordance with the determination that the at least one of the one or more detected wireless access points corresponds to a recognized wireless access point, foregoing triggering of a notification (at least [0042]-[0043].  If the detected access point information matches access point information stored in the access point database module 440, then the access point comparison module determines that the device 200 is within the region corresponding to the matching stored access point information. The comparison can include comparing previously known access points and their previously measured signal strengths associated with a particular region, with those of a current scan (e.g. current access point signature of the mobile device. If the signal strengths for expected MAC addresses are within expected tolerances, then a region match is determined.   On the other hand, Baker, Jr. discloses the security alert (at least [0002].   Geofence is a virtual perimeter for a real-world geographical area that is widely used in location-based services. In other words, geofence can be predefined boundaries (such as school zones and/or neighborhood boundaries) that allows an individual to trigger an alert to multiple users when the individual may enter and/or exit the geofence. For instance, Geofencing is used with child location services that can notify parents if a child leaves a designated area.) 
For claim 10, the combination of Abraham et al. and Baker, Jr. disclose the method of claim 9.  Abraham et al. disclose detecting signal strength of the one or more wireless access points in proximity to the tracking device; determining that a detected signal strength of the at least one of the one or more wireless access points meets a signal strength threshold; wherein the foregoing of triggering of a security alert is further in accordance with the determination that the detected signal strength of the at least one of the one or more wireless access points meets the signal strength threshold (at least [0042]-[0043].  If the detected access point information matches access point information stored in the access point database module 440, then the access point comparison module determines that the device 200 is within the region corresponding to the matching stored access point information. The comparison can include comparing previously known access points and their previously measured signal strengths associated with a particular region, with those of a current scan (e.g. current access point signature of the mobile device). If the signal strengths for expected MAC addresses are within expected tolerances, then a region match is determined.
For claims 11-12, the claims are apparatus and computer readable medium claims.  Therefore, the claims are also rejected for the same reason in claim 1. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. 20140141795) and further in view of Baker, Jr. (U.S. 20200286355) and further in Brandes et al. (U.S. 20200162899).
For claim 3, the combination of Abraham et al. and Baker, Jr. disclose the method of claim 1.  Abraham et al. disclose wherein determining that the one or more detected wireless access points do not correspond to a recognized wireless access point comprises: determining that the one or more detected wireless access points do not correspond to any wireless access points recognized as being associated with a preconfigured safe zone (at least [0042]-[0043].  When the access point comparison module 430 determines that the detected access point information no longer matches stored access point information, the access point comparison module 430 determines that the device 200 is in motion and/or has left a designated region. Once the access point comparison module 430 makes this determination, the access point comparison module forwards a notification signal to the GNSS module 220.)   However, the combination of Abraham et al. and Baker, Jr. do not disclose wherein the preconfigured safe zone is defined as a zone in which security alerts are prevented from being triggered.
In the same field of endeavor, Brandes et al. disclose the preconfigured safe zone is defined as a zone in which security alerts are prevented from being triggered (at least [0113].  When he/she leaves the campus, the geofence notifies the policy engine that he/she is no longer at school.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Abraham et al. taught by Brandes et al. for purpose of evaluating its state and release the “lock” mode, re-enabling all applications for the student.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. 20140141795) and further in view of Baker, Jr. (U.S. 20200286355) and further in Sookman et al. (U.S. 8890685).
For claim 5, the combination of Abraham et al. and Baker, Jr. do not disclose determining that the security alert has timed out; and ceasing the security alert in accordance with the determination that the security alert has timed out.
In the same field of endeavor, Sookman et al. disclose determining that the security alert has timed out; and ceasing the security alert in accordance with the determination that the security alert has timed out (at least col. 10, lines 32-48.   The emergency service provider sends an alert to all devices in a physical location corresponding to the selected geofence regions, e.g., when the devices are associated with users who have subscribed to a service provided by the emergency service provider. The emergency service provider will continue to send the alert to any devices that enter the physical area corresponding with the selected geofence regions until the expiry date, at which time the emergency service provider will no longer send the particular alert.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Abraham et al. taught by Sookman et al. for purpose of providing indication of a time and/or date when the alert will end.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. 20140141795) and further in view of Baker, Jr. (U.S. 20200286355) and further in Saylor et al. (U.S. 9444805).
For claim 6, the combination of Abraham et al. and Baker, Jr. do not disclose receiving a reset signal; and ceasing the security alert in accordance with the received reset signal.
In the same field of endeavor, Saylor et al. disclose receiving a reset signal; and ceasing the security alert in accordance with the received reset signal (at least col. 17, line 4-17.  The counter will be reset when the user leaves the restricted location (e.g., the geofenced region). This may be useful, for example, to avoid showing multiple notifications if the user moves in and out of the geofenced region frequently. As an example, the user enters a geofenced region where her credential is valid. The application will display information about the validity of the credential on her device. At this time, the application will start the counter, and the counter must reach the predetermined time period before the application will again display information about the validity of the credential. Upon each exit from the region, the counter will be reset to avoid having the user receive multiple notifications if she comes in and out of the geofenced region.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Abraham et al. taught by Saylor et al. for purpose of avoiding having the user receive multiple notifications if she comes in and out of the geofenced region
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. 20140141795) and further in view of Baker, Jr. (U.S. 20200286355) and further in Gao et al. (U.S. 20200151692).
For claim 7, the combination of Abraham et al. and Baker, Jr. do not disclose determining that the tracking device is not in proximity to a disarming device configured to disarm the tracking device; wherein the detecting of motion is in accordance with the determination that the tracking device is not in proximity to the disarming device.
In the same field of endeavor, Gao et al. disclose determining that the tracking device is not in proximity to a disarming device configured to disarm the tracking device; wherein the detecting of motion is in accordance with the determination that the tracking device is not in proximity to the disarming device (at least [0117].  That is, without requiring the shopper to scan each merchandise item, other sensors and components 114 of the self-checkout vehicle 102 may comprise one or more motion sensors configured to monitor and track movements relating to merchandise item placement into or removal from the self-checkout vehicle 102.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Abraham et al. taught by Gao et al. for purpose of monitoring and tracking movements relating to merchandise item placement into or removal from the self-checkout vehicle.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (U.S. 20190208399) discloses if the distance D is greater than the distance threshold Z2, step S809 is performed
Seong et al. (U.S. 20200280922) disclose that based on the fact that no access point included in the geofence list is found through the scan operation, the application processor 260 may configure the period of timing notification as the second time value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  09/23/2022